ORDER
This case is before the court on defendant’s motion to affirm the Superior Court judgment pursuant to Rule 16(g). Upon review of the record, we discovered that the appeal herein was taken from a Superior Court judge’s order vacating a default judgment. Such an order is interlocutory and therefore not appealable. Giarrusso v. Corrigan, 108 R.I. 471, 276 A.2d 750 (1971).
Accordingly, treating defendant’s motion for affirmance as a motion to dismiss the appeal as premature, the said motion to dismiss is hereby granted.
MURRAY and SHEA, JJ., did not participate.